ON REHEARING.
ANDERSON, O. J.
It must be assumed, from the averments of the bill of complaint, that the respondent, as the widow of her deceased husband, acquired the legal title to the entire 80 acres, which was all the land owned by her said husband at the time of his death, and that the respondent, the plaintiff in the action of ejectment, would be entitled to recover as to the 20 acres involved, and which is a part of said 80 acres, but for the contended for equitable estoppel arising out of respond*296ent’s unnecessary claim of exemptions as instituted, by her in the probate court, wherein the 20 acres in ques-ton was omitted both from her petition and from the decree awarding her relief. The question therefore is whether or not her claim of less than she was entitled to operated to estop her from subsequently claiming said 20 acres, as against this complainant who claims to be an innocent purchaser under conveyances from the grantees of the heirs of the deceased husband. In order for the complainant to invoke the conduct of the respondent as an estoppel, it must have acted upon the strength of same, and must have been induced by the probate proceedings to believe that the widow thereby released or renounced all claims to the 20 acres in question. If the complainant purchased under an abstract of the title, said abstract showed title in the husband at the time of his death, and put the purchaser upon notice that it did not descend to the heirs unless it was in excess of, or was not a part of, the land exempt to the widow under the laws of the state. The complainant invokes the respondent’s claim to only sixty acres, as set out in her petition in the probate court, as a waiver on her part of any claim to the other 20 acres; and theré might be merit in this contention if the proceedings in the probate court showed an intention to carve the 60 acres out of the 80, but said proceedings do not show this; they indicate, on the face thereof, that they were filed upon the theory that the husband owned only 60 acres, or that the 20 acres were omitted by error, as the petition avers that the land claimed was all of the land owned by the husband at the time of his death. As the complainant relies upon the probate proceedings as an estoppel, it is chargeable with the full proceedings, and cannot accept only the favorable part and reject what is unfavorable. The claim to the 60 acres only was assert*297ed for the reason and upon the ground that it ivas all the land owned by the husband at the time of his death, not that the widow merely claimed a part of the land that her husband owned, and did not therefore claim the other part, non constat, her claim to only 60 acres was upon the idea that it was all the land owned by her husband. Or it may be that the claim to only 60 acres was an error, as the proceedings show that she claimed, or intended to claim, all the land owned by the husband at the time of his death, and to which she was entitled under the exemption laws. If she had not filed this unnecessary claim, she would, under the statute, have the legal title to the entire 80 acres, and the filing of said claim did not divest said title; and, as we view the probate proceeding, it was sufficient to put a purchaser, from or through the heirs, upon notice that her claim to the 60 acres only was solely upon the idea that her husband owned only 60 acres, and that it was no assertion by her that she did not or would not claim the other 20 acres, if the husband owned it. The complainant, claiming title through the heirs of the deceased husband, was put upon notice of the rights of the widow; and the probate proceedings, as instituted by her, did not conclusively show that she intended to claim only 60 acres in any event, and cannot be taken as an absolute release or renunciation of all right or claim to the other 20 acres, but said proceeding was sufficient to put purchasers upon notice that the omission of the said 20 acres was through ignorance of her husband’s title to same, or through error in not including it in the description contained in her said petition.
In the case of Hodges v. Hodges, 172 Ala. 11, 54 South. 618, this court did not hold that the probate proceedings in question would operate as an equitable estoppel against this respondent. It may be that the sec*298ond headnote indicates such a holding, but the opinion of the court expressly declines to hold that it was an equitable estoppel. We simply held that if there was such an estoppel, it was not available in the action o'f law then under consideration.
In this case there was-a decree pro confesso against this respondent, but in order to sustain said decree, upon appeal, no essential fact will be supplied by intendment; and as the averments of the bill are insufficient to authorize the relief prayed for and granted, this court will reverse the decree rendered by the chancery court.—National Building Association v. Ballard, 126 Ala. 155, 27 South. 971.
The application for a rehearing is granted, the judgment of affirmance is set aside, and the decree of the chancery court is reversed, and the cause is remanded.
Reversed and remanded.
McClellan, Somerville, de Graffenried, and Gardner, JJ., concur. Mayfield and Sayre, JJ., dissent.